Citation Nr: 1030134	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-18 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of throat 
surgery, to include cleft palate and cleft uvula with velo 
pharyngeal insufficiency.      

2.  Entitlement to service connection for the residuals of a 
right hand injury.  

3.  Entitlement to service connection for a broken left leg.  

4.  Entitlement to service connection for gastroesophageal reflux 
disease.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active military service from December 1964 to 
April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Houston, 
Texas.                  


FINDING OF FACT

In July 2010, prior to promulgation of a decision by the Board, 
the Veteran withdrew his appeal in regard to the claims of 
entitlement to service connection for the residuals of throat 
surgery, to include cleft palate and cleft uvula with velo 
pharyngeal insufficiency; the residuals of a right hand injury; a 
broken left leg; and gastroesophageal reflux disease (GERD).    


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issues of entitlement to service connection for 
the residuals of throat surgery, to include cleft palate and 
cleft uvula with velo pharyngeal insufficiency; the residuals of 
a right hand injury; a broken left leg; and GERD have been met.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2009).

By a rating decision, dated in April 2006, the RO denied the 
Veteran's claims of entitlement to service connection for the 
residuals of throat surgery, to include cleft palate and cleft 
uvula with velo pharyngeal insufficiency; the residuals of a 
right hand injury; a broken left leg; and GERD.  The Veteran 
perfected an appeal in June 2008 as to these issues.  However, in 
a statement in support of claim (VA Form 21-4138), which was 
submitted in July 2010, the Veteran stated that he wished to 
withdraw his appeal as to the aforementioned issues.    

In light of the above, the Board recognizes that prior to the 
promulgation of a decision by the Board, the Veteran indicated 
that he wished to withdraw his appeal with respect to his claims 
for service connection for the residuals of throat surgery, to 
include cleft palate and cleft uvula with velo pharyngeal 
insufficiency; the residuals of a right hand injury; a broken 
left leg; and GERD.  As a result, no allegation of error of fact 
or law remains before the Board for consideration with regard to 
the aforementioned claims.  Hence, the Board finds that the 
Veteran has withdrawn his claims as to the aforementioned issues 
and, as such, the Board does not have jurisdiction to review the 
appeal as to the aforementioned issues and the appeal with 
respect to the aforementioned issues is dismissed.







	(CONTINUED ON NEXT PAGE)






ORDER

The claim of entitlement to service connection for the residuals 
of throat surgery, to include cleft palate and cleft uvula with 
velo pharyngeal insufficiency, is dismissed.      

The claim of entitlement to service connection for the residuals 
of a right hand injury is dismissed.  

The claim of entitlement to service connection for a broken left 
leg is dismissed.  

The claim of entitlement to service connection for GERD is 
dismissed.  





____________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


